              Case 2:19-cv-01618-RSM Document 51 Filed 08/24/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    RENARDO ROBERTSON, et al.,                         CASE NO. C19-1618 RSM

 9                    Plaintiffs,                        MINUTE ORDER

10            v.

11    CATHOLIC COMMUNITY SERVICES OF
      WESTERN WASHINGTON,
12
                      Defendant.
13

14          The following MINUTE ORDER is made by direction of the Court, the Honorable

15   Ricardo S. Martinez, Chief United States District Judge: Plaintiff filed, on August 16, 2020, a

16   letter addressed to opposing counsel and an attachment. Dkts. #50 and #50-1. While the letter

17   appears related to this matter, Plaintiff does not address the letter to the Court and does not seek

18   any relief from the Court. The Court accordingly disregards the filing. The Court reminds

19   Plaintiff that he is to familiarize himself with the Federal Rules of Civil Procedure and this

20   Court’s local rules.

21          DATED this __24_ day of August, 2020.

22                                                         WILLIAM McCOOL, Clerk

23                                                         By: /s/ Paula McNabb
                                                               Deputy Clerk
24

     MINUTE ORDER – 1
